

116 S2229 IS: Stop Online Booking Scams Act of 2019
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2229IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Daines (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo protect consumers from deceptive practices with respect to online booking of hotel reservations,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Online Booking Scams Act of 2019. 2.DefinitionsIn this Act:
 (1)Affiliation contractThe term affiliation contract means, with respect to a hotel, a contract with the owner of the hotel, the entity that manages the hotel, or the franchisor of the hotel to provide online hotel reservation services for the hotel.
 (2)CommissionThe term Commission means the Federal Trade Commission. (3)Exhibition organizer or meeting plannerThe term exhibition organizer or meeting planner means the person responsible for all aspects of planning, promoting, and producing a meeting, conference, event, or exhibition, including overseeing and arranging all hotel reservation plans and contracts for the meeting, conference, event, or exhibition.
 (4)Official housing bureauThe term official housing bureau means the organization designated by an exhibition organizer or meeting planner to provide hotel reservation services for meetings, conferences, events, or exhibitions.
 (5)Party directly affiliatedThe term party directly affiliated means, with respect to a hotel, a person who has entered into an affiliation contract with the hotel.
 (6)Third party online hotel reservation sellerThe term third party online hotel reservation seller means any person that— (A)sells any good or service with respect to a hotel in a transaction effected on the Internet; and
 (B)is not— (i)a party directly affiliated with the hotel; or
 (ii)an exhibition organizer or meeting planner or the official housing bureau for a meeting, conference, event, or exhibition held at the hotel.
					3.Requirements for third party online hotel reservation sellers
 (a)RequirementIt shall be unlawful for a third party online hotel reservation seller to advertise, market, or promote the sale of a hotel room reservation or charge or attempt to charge any consumer's credit card, debit card, bank account, or other financial account for any good or service sold in a transaction effected on the Internet, if the third party online hotel reservation seller states or implies that it is, or is affiliated with, the person who owns the hotel or provides the hotel services or accommodations.
			(b)Enforcement by Commission
 (1)Unfair or deceptive acts or practicesA violation of subsection (a) by a person subject to such subsection shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of Commission
 (A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
					(C)Rulemaking
 (i)In generalThe Commission may promulgate such rules as the Commission considers appropriate to enforce this section.
 (ii)ProceduresThe Commission shall carry out any rulemaking under clause (i) in accordance with section 553 of title 5, United States Code.
						(c)Enforcement by States
 (1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is being threatened or adversely affected by the engagement of any person subject to subsection (a) in a practice that violates such subsection, the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States to obtain appropriate relief.
				(2)Rights of federal trade commission
					(A)Notice to federal trade commission
 (i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Commission in writing that the attorney general intends to bring a civil action under paragraph (1) before initiating any civil action against a person subject to subsection (a).
 (ii)ContentsThe notification required under clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.
 (iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Commission immediately upon instituting the civil action.
 (B)Intervention by federal trade commissionThe Commission may— (i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and
 (ii)upon intervening— (I)be heard on all matters arising in the civil action; and
 (II)file petitions for appeal of a decision in the civil action. (3)Investigatory powersNothing in this subsection may be construed to prevent the attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State—
 (A)to conduct investigations; (B)to administer oaths or affirmations; or
 (C)to compel the attendance of witnesses or the production of documentary or other evidence.
 (4)State coordination with federal trade commissionIf the Commission institutes a civil action or an administrative action with respect to a violation of subsection (a), the attorney general of a State shall coordinate with the Commission before bringing a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.
				(5)Venue; service of process
 (A)VenueAny action brought under paragraph (1) may be brought in— (i)the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code; or
 (ii)another court of competent jurisdiction. (B)Service of processIn an action brought under paragraph (1), process may be served in any district in which the defendant—
 (i)is an inhabitant; or (ii)may be found.
						(6)Actions by other state officials
 (A)In generalIn addition to civil actions brought by attorneys general under paragraph (1), any other officer of a State who is authorized by the State to do so may bring a civil action under paragraph (1), subject to the same requirements and limitations that apply under this subsection to civil actions brought by attorneys general.
 (B)Savings provisionNothing in this subsection may be construed to prohibit an authorized official of a State from initiating or continuing any proceeding in a court of the State for a violation of any civil or criminal law of the State.